Title: To James Madison from William C. C. Claiborne, 4 December 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 4 December 1805, New Orleans. “I have had no late intelligence from Mr. Graham; it is probable he has met with some detention at Pensacola, for it is (I presume) well known to you, that dispatch in business is not a trait in the spanish character.
          “I am sorry to inform you that much confusion exists in the County of Atachapas; the Citizens in that quarter are divided into parties, and their personal resentments so great, that it has been difficult to preserve the public peace.
          “During the provisional Government in Louisiana, Lieutenant Hopkins, late of the army, acted (under my orders) as Civil Commandant of Atachapas, and discharged his duties in a manner very satisfactory to me; he preserved the most perfect good order, and acquired for himself, the esteem and confidence of the People.
          “The gentlemen whom, under a Law (passed by the legislative Council) providing for the establishment of inferior Courts I appointed to Offices within Atachapas, have not profited by Mr. Hopkins’s good example; on the contrary they have neither commanded, for themselves, or for the Law, the public respect; and such is (at this time) the state of things, that my presence in the County has become advisable. I contemplate setting out in a few days, and will be accompanied by Colonel Bellechasse, a very worthy and influential Citizen; our personal expenses, which will be inconsiderable, I purpose defraying out of the Fund allowed for the contingent expenses of this government.
          “The divisions in Atachapas owe their origin to the affair of St. Julien, of which you have, long since, been made acquainted; no very serious acts of disorder have yet been committed, but to prevent such, and if possible to restore harmony; but in any event to remove from Office, the Officer or officers who may have acted improperly, are the objects of my visit.
          “I shall not be absent from this City more than Eighteen days, and if, in the mean time, any important dispatches from the Seat of Government should arrive at New Orleans, they will be forwarded to me by Express.”
        